—Proceeding pursuant to CPLR article 78 to review an order of the Supreme Court, Queens County, dated September 13, 1995, which denied the petitioner’s motion pursuant to CPL 440.10 to vacate his judgment of conviction under S.C.I. No. N12785/94.
Motion by the respondents John B. Latella, a Justice of the Supreme Court, and the Justices of the Supreme Court, Queens County, to dismiss the proceeding. Cross motion by the petitioner to strike the responsive pleadings as untimely.
Upon the petition and the papers filed in support of the proceeding, the motion and the cross motion and the papers filed in opposition thereto, it is
*687Ordered that the motion is granted; and it is further,
Ordered that the cross motion is denied; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
A proceeding pursuant to CPLR article 78 is not the proper vehicle by which to seek review of the denial of a motion that was made pursuant to CPL 440.10 (see, CPLR 7801; CPL 450.15 [1]). Rosenblatt, J. P., Ritter, Copertino and Goldstein, JJ., concur.